Citation Nr: 0917171	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  97-23 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disorder, to include major depressive disorder.

2. Entitlement to service connection for a gastrointestinal 
disorder, to include gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to April 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions issued in May 1997 
and May 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  In January 2007, the 
Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development, and it now 
returns to the Board for appellate review. 

In September 1997 and July 2001, the Veteran testified at 
hearings before a Decision Review Officer (DRO), sitting at 
the RO.  In February 2004, he testified at a personal hearing 
before the undersigned, sitting at the RO.  Transcripts of 
these hearings are associated with the claims file.


FINDINGS OF FACT

1. There is not clear and unmistakable evidence that the 
Veteran's major depressive disorder preexisted service, and 
the Veteran is presumed to have been sound upon entry into 
service. 

2. Resolving all reasonable doubt in favor of the Veteran, 
major depressive disorder was incurred during active duty 
military service.
3. Resolving all reasonable doubt in favor of the Veteran, 
the Veteran's GERD was incurred during active duty military 
service.



CONCLUSIONS OF LAW

1.  Major depressive disorder was incurred in the Veteran's 
active duty military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

2. GERD was incurred in or aggravated by the Veteran's active 
duty military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision herein to grant service connection 
for major depressive disorder and GERD is a full grant of the 
benefits sought on appeal, no further action is required to 
comply with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008)) and the implementing 
regulations as to that claim.  

The Veteran contends that his current depression and 
gastrointestinal disorder began during his military service.  
Thus, he argues that service connection is warranted for a 
psychiatric and gastrointestinal disorder.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be 
accomplished through statutory presumption or through 
affirmative evidence that shows inception or aggravation 
during service, or that otherwise indicates a direct 
relationship between service and the current disability.  38 
C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including psychoses, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

In evaluating a claim for aggravation of a preexisting 
disorder during service, the Board must first determine that 
the disorder preexisted service.  When no preexisting 
disorder is noted upon entry into service, the Veteran is 
presumed to have been sound upon entry and the presumption of 
soundness arises.  38 U.S.C.A. § 1111; Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).  However, if a preexisting 
disorder is noted upon entry into service, the Veteran cannot 
claim service connection for that disorder, but the Veteran 
may bring a claim for service-connected aggravation of that 
disorder.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  The pertinent VA regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports."  38 C.F.R. § 3.304(b).  
If a veteran is found to have had a preexisting disability 
and there is an increase in that disability during service, 
38 U.S.C.A. § 1153 provides that a preexisting injury or 
disease will be presumed to have been aggravated during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
However, aggravation will not be conceded where there was no 
increase in severity of the disability during service, based 
on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.

The Veteran has the responsibility to establish an increase 
in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  Such increase must be shown through independent 
medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 
470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  
If there is no evidence of injury, complaints, or treatment 
of the preexisting disability in service, an increase in 
severity has not been shown.  However, should such increase 
be established, aggravation is presumed to be the result of 
service, unless rebutted by clear and unmistakable evidence.  
38 U.S.C.A. § 1111; Wagner; see also VAOPGCPREC 3-03 (July 
16, 2003); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the rebuttal standard attaches.  Cotant v. Principi, 17 Vet. 
App. 116 (2003); see also VAOPGCPREC 3-03 (July 16, 2003).

Any increase in severity must also be permanent.  Recurrence 
or temporary flare-ups of symptoms do not constitute an 
increase in severity.  Davis v. Principi, 273 F.3d 1341, 1345 
(Fed. Cir. 2002); see Jensen v. Brown, 4 Vet. App. 304, 306-
307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Major depressive disorder

Initially, the Board observes that, at his April 1978 
enlistment examination, the Veteran did not report a history 
of psychiatric disorder prior to service and the clinical 
examination was normal.  Therefore, the Veteran is presumed 
to have been in sound condition upon entry into service.  38 
U.S.C.A. § 1111; Wagner.

The Board notes that clear and unmistakable evidence that an 
injury or disease preexisted service may rebut this 
presumption.  However, in this case, the Board observes that 
the evidence with regard to a pre-service psychiatric 
disorder does not rise to the level of clear and unmistakable 
evidence.  The record reflects that during service, when 
being treated for paranoid ideations, the Veteran reported a 
history of hospitalization for schizophrenia in 1975.  
Additionally, at his February 2006 VA examination, he stated 
that he was hospitalized for two months in 1975 for 
depression due to marital and employment problems.  However, 
the February 2006 VA examiner made the observation that two 
months was an unusually long time to be hospitalized for 
situational depression.  The records relevant to this 
hospitalization are not associated with the claims file, and 
there is no basis beyond the Veteran's own statements, upon 
which to determine that the Veteran was, in fact, 
hospitalized for a psychiatric disorder or what the diagnosis 
of that disorder may have been.  The Veteran is not competent 
to provide evidence of a diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, the Board 
concludes that the presumption of soundness has not been 
rebutted.  As the Veteran is presumed to have been sound upon 
entry into service, the claim simply turns on whether the 
Veteran's current psychiatric disorder is related to his 
military service, and the question of an increase in severity 
of the disorder is not relevant.
  
Service treatment records include a summary of psychiatric 
treatment dated in July 1980.  According to the summary, 
which is supported by other service treatment records, the 
Veteran was treated for paranoid ideations, reactive 
depression, and schizoid personality disorder with depressive 
features.  The Veteran was also noted as appearing to be 
mildly depressed at times during service.  No psychiatric 
disorder was noted at his service separation examination.  

Post-service medical evidence reveals ongoing treatment for 
depression, to include a period of day hospitalization.  SSA 
records reveal that the Veteran has also received disability 
benefits for schizoaffective disorder, affective mood 
disorder, and seasonal affective disorder, with depressed 
mood and depressed symptoms being noted, as well as symptoms 
of anxiety and psychoses.  At the February 2006 VA 
examination, the examiner diagnosed major depressive disorder 
with a history of possible psychotic features.  Thus, the 
Board determines that the Veteran has a current diagnosis of 
major depressive disorder.  

As the Veteran's psychotic symptoms have been associated with 
his depression, although SSA records related the presence of 
schizoaffective disorder, the Board does not find that the 
Veteran has a current diagnosis of a psychosis.  Accordingly, 
presumptive service connection for psychoses is not for 
consideration in this case.

Thus, the claim rests on whether there is a direct nexus 
between the Veteran's current psychiatric disorder and his 
military service.  In this regard, the Board affords the 
benefit of the doubt to the Veteran.  Although some VA 
treatment records reflect that the Veteran reported suffering 
from depression since his military service, the only 
competent medical opinion as to etiology is that of the 
February 2006 VA examiner.  She opined that it is not at 
least as likely as not that the Veteran's current psychiatric 
difficulties were initially manifested during military 
service or were otherwise caused or aggravated by his 
military service.  The rationale for this opinion is the 
Veteran's self-reported pre-service hospitalization for 
depression and the trauma he suffered as a child when his 
mother was murdered by his father.  

However, the Board reiterates that, as there is not clear and 
unmistakable evidence to the contrary, the Veteran in this 
case is presumed to have been sound when he entered service.  
Thus, the degree to which the Veteran may have suffered from 
a psychiatric disorder prior to service has no probative 
value.  Consequently, to the extent that the VA examiner 
finds that the Veteran had a preexisting psychiatric 
disorder, the opinion is not material to the claim.  However, 
although the opinion does not demonstrate in-service 
incurrence of a psychiatric disorder, it may go to the 
question of whether there was continuity of symptomatology 
with regard to the Veteran's psychiatric disorder from the 
time of his military service to the present.  In this regard, 
the Board finds that, by indicating that the Veteran's 
current depression existed prior to service, the examiner has 
also indicated that the depression has existed since service.  
Thus, the Board resolves all reasonable doubt in the 
Veteran's favor and finds that the Veteran's current 
depression is directly related to his military service.  
Service connection for major depressive disorder is, 
therefore, granted.

Gastrointestinal disorder

The Veteran's service treatment records show that he was 
treated for viral gastroenteritis in August 1978.  There is 
no other reference to complaint, treatment, or diagnosis of 
any gastrointestinal disorder in service, to include 
gastroenteritis.  The Veteran's service separation 
examination was normal.

Additionally, the Board notes that the Veteran has a current 
diagnosis of a gastrointestinal disorder.  Although some VA 
treatment records and a May 2005 VA examination reflect a 
diagnosis of gastritis, the Board observes that this is a 
distinct disorder from gastroenteritis.  Further, the 
majority of VA treatment records reflect a diagnosis of GERD, 
and GERD was also diagnosed by the May 2007 VA examiner.  
Thus, although the Veteran does not have a current diagnosis 
of gastroenteritis, the Board finds that he does have a 
current diagnosis of GERD.    

Thus, the claim turns on whether the Veteran's GERD is 
related to his in-service gastroenteritis.  Again the Board 
affords the Veteran the benefit of the doubt.  In this 
regard, the Board notes that the May 2007 VA examiner was 
twice requested to review the claims file and offer a nexus 
opinion.  He first opined that the Veteran's GERD was at 
least as likely as not a continuation of the symptoms he had 
in service, but he did not supply a rationale for his 
opinion.  Therefore, he was requested to supply a rationale.  
In response, the same examiner opined that the Veteran's GERD 
was less likely as not related to his military service and 
again offered no rationale for the opinion.    

In light of this situation, the Board referred the case for 
an expert opinion from a gastroenterologist with the 
Veteran's Health Administration (VHA).  The specialist 
reviewed the claims file.  The specialist offered the 
statement that it is not clear from the record that the 
Veteran has had any gastroenteritis as he had in service, but 
that he has had episodes of abdominal discomfort, bloating, 
and heartburn.  The specialist did not offer an opinion as to 
the etiology of the Veteran's GERD.

When there are conflicting medical opinions of record, the 
Board must determine, as a question of fact, both the weight 
and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  

With this in mind, the Board finds that the evidence relating 
the Veteran's current gastrointestinal symptoms to his 
military service is in equipoise.  In the present case, the 
Veteran has a current diagnosis of GERD that has been related 
by a competent medical professional to his in-service 
symptoms that were diagnosed as gastroenteritis.  Although 
the VA examiner subsequently changed his opinion with respect 
to a nexus from positive to negative, the Board notes that 
the examiner provided no rationale for either opinion.  
Consequently, the Board cannot determine which opinion may be 
more probative of the claim.  Further, the VHA opinion, while 
offering no etiological opinion, confirms the presence of 
inservice gastritis and post service symptoms which it did 
not dissociate from the inservice gastritis.  Thus the Board 
affords the benefit of the doubt to the Veteran, and service 
connection for GERD is granted.


ORDER

Service connection for major depressive disorder is granted.



Service connection for GERD is granted.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


